COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  VICENTE CUELLAR,                               §              No. 08-18-00133-CR

                            Appellant,           §                 Appeal from the

  v.                                             §               171st District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 20160D04843)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 10, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Greg Anderson, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before July 10, 2019.


       IT IS SO ORDERED this 10th day of June, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.